Citation Nr: 0023176	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for diarrhea and 
passage of blood.

3.  Entitlement to service connection for excessive sweating 
and nausea, claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for swollen glands, low 
grade fever, flu-like symptoms, fatigue, claimed as due to 
undiagnosed illness.  

5.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

6.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected disability 
(TRIU).   

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to an evaluation in excess of 20 percent for 
reflex sympathetic dystrophy, status post right ankle 
reconstruction.

9.  Entitlement to a compensable evaluation for first degree 
atrioventricular block.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1989 to July 
1993, which included a tour of duty in Southwest Asia during 
the Persian Gulf War, from October 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Roanoke, Virginia VA regional office, which denied 
service connection for a bladder condition.  Service 
connection was granted for first degree atrioventricular 
block, evaluated as noncompensable, and status post right 
ankle reconstruction, evaluated as 10 percent disabling.  

This matter also comes before the Board on appeal from the 
Houston, Texas, VA regional office rating decision dated in 
July 1997, which denied claims of service connection for 
various disorders claimed as due to undiagnosed illness, 
including a skin disorder, sweating and nausea, and fatigue.  
This rating decision also denied a TRIU.  

It is noted that the veteran's claims files were transferred 
to the VA RO in Waco, Texas, Houston, Texas, and then, more 
recently, the Huntington, West Virginia, VA RO, in accord 
with her change of residences.  The veteran presently resides 
in Ohio.  


REMAND

Initially, without determination as to whether the veteran's 
service connection claims on appeal are well-grounded, the 
Board notes that additional VA treatment records appear to 
exist which have not been obtained, but are pertinent to the 
claims on appeal.  At her March 2000 hearing before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing), the veteran testified that she continued to 
receive treatment, through December 1999 at the VA Medical 
Center (VAMC) located in Victoria, Texas, an out-patient 
clinic associated with the VAMC in San Antonio, Texas.  She 
also testified that since December 1999, she has received 
treatment at the Columbus, Ohio, VAMC.  However, the VA 
claims files include records from the Victoria, Texas, VAMC 
dated no later than February 1997, and no records have been 
requested from the Columbus, Ohio, VAMC.  Moreover, a review 
of the evidence on file shows that the veteran received 
pertinent treatment, since 1994, from the San Antonio, Texas, 
and Richmond, Virginia VAMCs, as well as the United States 
Naval Hospital at Portsmouth, Virginia (USNH-P).  
Additionally, in August 1999, the RO was informed that the 
veteran had moved to the Charleston, West Virginia area, and 
by December 1999, she had again relocated to Ohio.  As such, 
the Board is unable to determine whether the veteran has 
identified all VA facilities where she has received pertinent 
treatment, and whether additional VA records may be obtained 
from other VA facilities, including the Charleston, West 
Virginia, VAMC.  

Accordingly, the Board is of the opinion that the RO should 
appropriately contact the veteran and request that she 
provide a statement identifying all VAMCs where she has 
received treatment, both in-patient and out-patient, 
pertinent to her claims on appeal.  Thereafter, all of the 
veteran's outstanding VA medical records should be obtained 
and associated with her claims files for consideration in the 
appeal.  However, the RO should notify the veteran that she-
on her own initiative, must obtain and submit copies of any 
private medical records with respect to her claims for 
service connection, and that any reliance on her part on the 
RO to complete such development with regard to private 
medical records is inappropriate.  See Counts v. Brown, 6 
Vet. App. 473 (1994).  

With respect to the claims for evaluations in excess of those 
currently assigned and a TRIU, the Board notes that these 
claims are well grounded.  The claim for an increased 
evaluation is well grounded if the appellant indicates that 
she has suffered increased disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  It is also noteworthy that the 
veteran appealed the ratings assigned following the initial 
grants of service connection, rather than a rating denying 
evaluations higher than those currently assigned.  
Accordingly, the Board has framed the issues as shown on the 
title page.  In such a case as this, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West,  12 Vet. App. 119 
(1999).

The Board also notes that at her March 2000 Travel Board 
hearing the veteran submitted a copy of a June 9, 1994 VA 
medical treatment record.  A review of the claims files 
indicates that this record was associated with her claims 
file years ago.  Accordingly, a Board Remand to have the RO 
consider this duplicate record is not warranted.  However, 
this duplicate record (as well as other records on file) 
indicates that the veteran may, or may not, be in receipt of 
disability benefits from the Social Security Administration 
(SSA).  If so, a copy of the SSA disability determination 
decision should be requested and obtained at the RO, as well 
as the medical records upon which such decision was based.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992).  The Board 
is, accordingly, of the opinion that the RO should endeavor 
to obtain copies of any SSA disability determination, and the 
medical records used by the SSA in the evaluation of any 
disability compensation claim by the veteran.  

It is also noted that at her Travel Board hearing, the 
veteran's representative made reference to a February 23, 1995 
treatment record from a physician with the USNH-P, and the 
physician's name was disclosed (T.J.D.).  While some records 
exist from this physician with USNH-P, the Board is unable to 
locate any February 23, 1995 treatment record, although 
various records of February 1995 are on file from this 
physician and facility.  Accordingly, the RO should contact 
the veteran's representative (and/or the veteran) for 
clarification in this regard.  

Finally, a TRIU may be assigned where a veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (1999).  

The veteran is presently service connected for a total 
vaginal hysterectomy, with bilateral salpingo-oophorectomy 
(hysterectomy herein), which is currently evaluated as 50 
percent disabling, and she has other service-connected 
disabilities (including PTSD, with depressive disorder not 
otherwise specified (PTSD herein), currently evaluated as 30 
percent disabling; reflex sympathetic dystrophy, status post 
right ankle reconstruction, currently evaluated as 20 percent 
disabling; tension headaches, due to undiagnosed illness, 
currently evaluated as 10 percent disabling; and, first 
degree atrioventricular block, and sinusitis, each 
noncompensably disabling) which result in a combined rating 
of 80 percent.  However, the medical evidence of record lacks 
any information as to the functional impairment that the 
veteran's service-connected disabilities have on her social 
and industrial ability.  

The salient point to be made is that, in evaluating a TRIU 
claim, the central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993) (emphasis added).  Significantly, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Moreover, the veteran's service-connected 
disabilities must be evaluated to included a "full 
description of the effects of [the] disability" upon his 
ordinary activities as required under 38 C.F.R. § 4.10.  In 
this regard, the Court has stated that VA's duty to assist 
under 38 U.S.C.A. § 5107 includes conducting thorough and 
contemporaneous VA examinations which consider a "disability 
'from the point of view of the veteran working or seeking 
work.'  38 C.F.R. § 4.2" (1995).  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  

Given the above, more detailed and specific VA examinations 
are required to determine the extent of the impairment caused 
by these and all of the veteran's service-connected disorders 
-- entitlement to TRIU cannot be established without VA 
examinations which include a statement as to the overall 
severity of service-connected disability.  

In view of the foregoing, this case is hereby REMANDED for the 
following:  

1.  The RO should appropriately contact 
the veteran and request that she submit 
the names, addresses and approximate 
dates of treatment by all medical care 
providers (both VA and non-VA) who 
treated her for pertinent disability 
since July 1993.  However, she should be 
advised that she-on her own initiative-
must submit copies of any private 
treatment records so as to support and 
well-ground each of her service 
connection claims on appeal.  The RO 
should obtain copies of any private 
records pertinent to treatment of all 
service-connected disabilities.  

Thereafter, the RO should obtain and 
associate with the claims folder any 
outstanding hospital or out-patient 
treatment records from the VAMCs located 
in Victoria, Texas, dated from February 
1997 to the present; San Antonio, Texas, 
and Richmond, Virginia, dated from July 
1993 to the present; and Columbus, Ohio, 
dated from December 1999 to the present, 
as well as any other VAMC identified by 
the veteran, including the Charleston, 
West Virginia VAMC.  If any requested 
records are unavailable or any search 
otherwise yields negative results, that 
fact should be clearly documented in the 
claims file.  

2.  The RO should obtain copies of any 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical records 
relied upon in reaching that 
determination.  If no such disability 
benefits have been awarded, that fact 
should be clearly documented in the 
claims file.  

3.  The RO should contact the veteran's 
representative and/or the veteran and an 
opportunity should be give to submit a 
copy of a USNH-P treatment record dated 
February 23, 1995 (signed by physician 
T.J. D___) as referred to at the 
veteran's March 2000 Travel Board -- a 
record which the Board is unable to 
locate in the veteran's claims files.  

4.  Thereafter, the veteran should be 
afforded all appropriate VA examinations 
to determine the effect that her service-
connected disabilities have on her 
employability.  The claims folders, and a 
copy of this remand, should be made 
available to the examiners.  The 
examiners should record all pertinent 
medical complaints, symptoms, and 
clinical findings relative to service-
connected disability--only.  

After reviewing a copy of this remand and 
the veteran's claims folders, 
interviewing the veteran, and examining 
her service-connected disorders, the 
examiners should express an opinion as to 
how the veteran's service-connected 
disability(ies) affects her 
employability.  This opinion should take 
into account the history of the veteran's 
difficulties, including any exacerbations 
and remissions of her service-connected 
disability(ies), as well as any unusual 
problems not specifically contemplated by 
the rating criteria.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, the RO should again 
review the veteran's claims.  If it is 
determined that well-grounded service 
connection claims have been presented, 
the RO should undertake all appropriate 
development of such claims, including 
affording the veteran more recent VA 
medical examinations.  The decision in 
Fenderson v. West, discussed above, 
should be considered.

If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


